Motions Granted; Appeals Dismissed and Memorandum Opinion filed November 3,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00800-CV
                                  NO. 14-11-00801-CV
                                    ____________

    SUSAN COMBS, COMPTROLLER, TEXAS HIGHER EDUCATION
 COORDINATING BOARD, RAYMUND PAREDES, COMMISSIONER, IN HIS
 OFFICIAL CAPACITY, LONE STAR COLLEGE SYSTEMS AND RICHARD
         CARPENTER, AND THE STATE OF TEXAS, Appellants

                                           V.

          IMMIGRATION REFORM COALITION OF TEXAS, Appellee


                         On Appeal from the 281st District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-79110


                      MEMORANDUM OPINION

      These are appeals from a judgment signed August 22, 2011. On October 27, 2011,
the parties filed a joint motion to dismiss the appeal as moot. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeals are ordered dismissed.

                                         PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.